aoe
i ‘

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case!(Modified) . . 5 7 Page | of 1

‘UNITED STATES DISTRICT COURT
: SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

 

 

 

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
¥. {For Offenses Committed On or After November I, [98'7)
Jose Salvador-Chavez Case Number: 3:19-mj-24239
Casey J Donovy,
Defendant's Attorney - j y E Dp
REGISTRATION NO. 76403298
THE DEFENDANT: : OCT 24 2019
Mh pleaded guilty to count(s) 1 of Complaint or ¢_pistRic
C1 was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
. : BEPUTY
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

L! The defendant has been found not guilty on count(s)
Li Count(s)._- dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: /
if
% 20

ta

CL) TIME SERVED

 

days

Assessment: $10 WAIVED [& Fine: WAIVED

> Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

ITS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

- United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of Imposition of Sentence

"Received © ws Pes [ Sy den

et

DUSM HO (ORABLE JOHN L/ WEINBERG
‘UNITED STATES MA: ISTRATE JUDGE

Clerk’s Office Copy | | -3:19-mj-24239

 

 
